DETAILED ACTION
This is a first action on the merits.  Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 8/5/2019 has been received and considered.

Claim Objections
Claim 4 is objected to because of the following informalities:    
in claim 4, line 2, element “the liner is formed by an oil bearing” should be corrected to --the liner is formed as an oil bearing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 4, the phrase “a small tooth difference gear assembly” renders the claim indefinite because the term "small" is a relative term.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-10 are also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924.
Regarding claim 1, as best understood, Larsh discloses a gear driving device for an automotive movable part, the gear driving device comprising a motor and a driver gearbox (e.g., 18 and 10, fig, 1), 
wherein the driver gearbox includes a planetary gear assembly and a small tooth difference gear assembly (e.g., see fig. 3), 
wherein the input of the planetary gear assembly is connected to the motor, and the output of planetary gear assembly is connected to the small tooth difference gear assembly (e.g., see fig. 3).  
Larsh does not disclose the driver gearbox includes at least two stages of planetary gear assemblies connected in series.
Boutouil et al. discloses adding an additional planetary gear set connected in series to a driver gearbox (para. 80, fig. 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include an additional planetary gear set as disclosed by Boutouil et al. to the gearbox disclosed by Larsh, in order to further reduce the speed of the motor, as taught by Boutouil et al. (para. 80).
Larsh, as modified, discloses the driver gearbox includes at least two stages of planetary gear assemblies connected in series, wherein a first stage planetary gear assembly of the at least two stages of planetary gear assemblies is connected to the motor (additional gear set of Boutouil et al., fig. 11), and a last stage planetary gear assembly of the at least two stages of planetary gear assemblies is connected to the small tooth difference gear assembly (gear set 30/32/36/38 of Larsh, fig. 3).  
Note, the limitation “for an automotive movable part” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 2, Larsh, as modified, discloses the last stage planetary gear assembly includes a planetary carrier in the form of a disc (36, fig. 3), a plurality of gears arranged circumferentially on a side of the planetary carrier (32, fig. 3), and an output shaft arranged on the other side of the planetary carrier (42, fig. 3), 
the output shaft having, at its free end, an eccentric shaft section offset relative to the centre of the planetary carrier, the eccentric shaft section is directly connected to the small tooth difference gear assembly (42, fig. 3).  
Regarding claim 3, Larsh, as modified, discloses a liner is disposed between the small tooth difference gear assembly and the last stage planetary gear assembly, the liner is positioned on the output shaft of the last stage planetary gear assembly and abutting the planetary carrier of the last stage planetary gear assembly (58, fig. 3).  
Regarding claim 5, Larsh, as modified, discloses the small tooth difference gear assembly includes a fixed gear (48, fig. 3), a movable gear (52, fig. 3), and a planetary gear engaged simultaneously to the fixed gear and the movable gear (46, fig. 3), 
wherein an output shaft of the movable gear is supported by an installing bearing on a housing support of the small tooth difference gear assembly (bearing shown between 14 and housing, fig. 3).  
Regarding claim 8, the limitation “the automotive movable part is a running board or a tonneau cover” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 9, Larsh, as modified, discloses the driver gearbox is made of metal material or plastic material (col. 7, lines 31-33).  
Regarding claim 10, Larsh, as modified, discloses the motor is an electric motor (18, fig. 3).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924, and further in view of Wang, U.S. Patent 10,344,857.
Regarding claim 4, Larsh, as modified, does not explicitly disclose the liner is formed by an oil bearing.  
Wang discloses an oil bearing is a known type of bearing for a shaft (col. 12, lines 45-49).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use an oil bearing as disclosed by Wang for the bearing disclosed by Larsh, since they are known equivalents, and in order to yield the predictable result of supporting the shaft.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924, and further in view of Kanai, U.S. Patent 9,309,921.
Regarding claim 6, Larsh, as modified, does not explicitly disclose the liner is formed by an oil bearing.  
Kanai discloses a composite bearing is a known type of bearing for a shaft (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a composite bearing as disclosed by Kanai for the bearing disclosed by Larsh, since they are known equivalents, and in order to yield the predictable result of supporting the shaft.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Larsh, U.S. Patent 2,932,992, in view of Boutouil et al., U.S. Patent Application Publication 2015/0283924, and further in view of Szalony et al., U.S. Patent 7,083,538.
Regarding claim 7, Larsh, as modified, does not explicitly disclose the fixed gear has 22 teeth, the movable gear has 23 teeth, and the planetary gear has 20 teeth.  
Szalony et al. discloses the diameter of the planetary gears in each gear set may be varied along with the number of teeth to alter the gear ratio as desired within the transmission (col. 5, lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the claimed number of teeth for each of the gears in Larsh, in order to alter the gear ratio as desired, as taught by Szalony et al., and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619